EXHIBIT 99.4 FIRST GUARANTY BANK Post Office Box 2009 Hammond, Louisiana70404-2009 NOTICE OF ANNUAL MEETING OF STOCKHOLDERS May 17, 2007 To the Stockholders of First Guaranty Bank: You are cordially invited to attend the 2007 Annual Stockholders Meeting (the Meeting) of First Guaranty Bank (the Bank) which will be held in the Auditorium, First Guaranty Square, 400 East Thomas Street, Hammond, Louisiana, on Thursday, May 17, 2007, at 2:00 p.m., local time, for the purpose of considering and voting upon the following matters: 1. To elect the Board of Directors to serve until the next Annual Meeting of the stockholders and until their successors are duly elected and qualified. 2. To transact such other business as may properly come before the Meeting or any adjournment or postponement thereof. The Board of Directors has fixed April 6, 2007, as the record date for determining stockholders entitled to receive notice of and to vote at the Meeting or any adjournment or postponement thereof. Only stockholders of record at the close of business on April 6, 2007, are entitled to notice and to vote at the Meeting. Your vote is important regardless of the number of shares you own. All stockholders are invited to attend the Meeting in person, but even if you do not plan to attend this Meeting, please mark, date, and sign the enclosed proxy and return it promptly in the enclosed stamped envelope. This proxy is solicited on behalf of the Board of Directors and may be revoked by written notice to the Secretary of the Bank at any time prior to exercise thereof. We hope that you will be able to attend the Meeting, and if you do, you may vote your shares in person if you wish. BY ORDER OF THE BOARD OF DIRECTORS Collins Bonicard Secretary Hammond, Louisiana April 20, 2007 FIRST GUARANTY BANK Post Office Box 2009 Hammond, Louisiana70404-2009 PROXY STATEMENT ANNUAL MEETING OF STOCKHOLDERS To Be Held on Thursday, May 17, 2007 The following information is furnished in connection with the Meeting of Stockholders (the Meeting) of First Guaranty Bank (the Bank) to be held on Thursday, May 17, 2007, at 2:00 p.m., local time, in the Auditorium, second floor, First Guaranty Square, 400 East Thomas Street, Hammond, Louisiana, and any adjournment or postponement thereof. This proxy statement and the form of proxy will be first given or mailed to stockholders on approximately April 20, 2007. SOLICITATION OF PROXIES The enclosed proxy is being solicited by the Board of Directors of the Bank. The cost of soliciting the proxies in the form enclosed will be borne by the Bank. The directors, officers and employees of the Bank may, but without compensation other than their regular compensation, solicit proxies by telephone or personal interview. In addition, it is anticipated that banks, brokerage houses, and other institutions, nominees, and fiduciaries will be requested to forward the proxy materials to their principals and to obtain authorizations for the execution of proxies. The Bank shall, upon request, reimburse banks, brokerage houses and other institutions, nominees and fiduciaries for their expenses in forwarding proxy materials to their principals. The anticipated cost of such expenses is expected to be minimal. VOTING OF PROXIES The Board of Directors of the Bank has fixed the close of business on April 6, 2007 as the record date for determining the stockholders entitled to notice of and to vote.Accordingly, only holders of record as of that time and date are entitled to notice of and to vote.At that time and date, the Bank had issued and outstanding 5,559,644 shares of $1 par value common stock, which comprise all of the Bank's outstanding voting securities. Each share of common stock is entitled to one vote. All proxies in the form enclosed that are properly executed and returned to the Bank will be voted at the Meeting, and any adjournment thereof, as specified by the stockholders in the proxies. The proxy may be revoked at any time before it is exercised by giving written notice of revocation or if a proxy dated a later date is filed with the Secretary of the Bank at or before the Meeting. If a stockholder (other than a broker holding shares in street name) executes and returns the enclosed proxy but does not indicate the manner in which he desires one or more of his shares to be voted, the shares will be voted
